On Application for Rehearing.
PER CURIAM.
By allowing the filing of a supplemental bill for the purpose of “requiring the defendant to cease selling its goods to any customer who persistently disregards the notice that its wares must not be sold or represented as Rogers ware except .as Rogers ware manufactured by the defendant,” we have not intended to sanction a supplemental bill that is based on any trivial matters, or to permit litigation in cases where the defendant has acted reasonably in seeing that the advertising of its customers is such as to conform to the “must” notices. We add that a customer “who persistently disregards 'the notice” is only a customer who has disregarded it more than once and who, after the plaintiff has informed the defendant of the customer’s repeated disregard of the notice, again disregards the defendant’s warning.
The mandate should be amended so as to conform to the foregoing.
Motion for rehearing denied.